To compel respondent to issue an attachment for costs against the attorneys in a suit brought against relator in which judgment of non-suit was rendered in favor of relator, and for costs, on the ground that the attorneys had an arrangement whereby they were to receive a moiety of the amount recovered, and had at one time an assignment-of the claim, and therefore had a beneficial interest in the suit under Sec. 8988, How. Stat.
Denied June 22, 1892, with costs.
It appeared that shone months before the judgment, the attorneys had re-assigned the claim to plaintiff, and respondent answered that there was no proof offered before him tending to show that said attorneys had any arrangement of the nature alleged, or any further interest than as attorneys, and respondent had found as a fact, that the only purpose of such assignment originally was as security for fees, the amount of which had not been determined.